  Case 1:19-cv-09200-KPF-RWL Document 93 Filed 06/05/20 Page 1 of 2

                                                            MEMO ENDORSED


                                             June 5, 2020

VIA ECF & E-MAIL
Honorable Katherine Polk Failla
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    Chapman Roberts v. BroadwayHD LLC, et al., No. 1:19-cv-09200
                      (KPF)(RWL)

Dear Judge Failla,

        This firm is counsel for defendants Leiber Stoller Productions, Inc., Mike Stoller
(sued as Michael Stoller) and the Estate of Jerome Leiber (sued under an incorrect name)
in the referenced action (the “L&S Defendants”). Pursuant to Your Honor’s ECF Order
dated April 29, 2020, the L&S Defendants’ Motion to Dismiss plaintiff’s First Amended
Complaint is due to be filed on or before June 12, 2020. I write, with the consent of
plaintiff’s counsel, to advise the Court that plaintiff and the L&S Defendants have begun
settlement discussions concerning the resolution of the claims asserted against the L&S
Defendants. In order to facilitate and support those discussions, plaintiff and the L&S
Defendants respectfully request that the Court adjourn the Motion to Dismiss deadline for
four weeks, from June 12, 2020 to July 10, 2020. In the interim, the parties will notify
the Court if they are able to settle the claims asserted against the L&S Defendants.

       The requested adjournment will necessitate the following amended briefing
schedule, but will not require the amendment of any other deadlines in this action:

       Opening Brief:         July 10, 2020
       Opposition:            August 7, 2020
       Reply:                 August 21, 2020

       Thank you for your considered attention to the foregoing.

                                                    Respectfully,


                                                    Matthew H. Giger
cc:    Counsel for all parties (by ECF)
     Case 1:19-cv-09200-KPF-RWL Document 93 Filed 06/05/20 Page 2 of 2




Application GRANTED.   The Court adopts the parties' proposed
briefing schedule.



Dated: June 5, 2020                   SO ORDERED.
       New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
